905 F.2d 1538
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.R. Roger JONES, Plaintiff-Appellant,v.Steve NORRIS, et al., Defendants,Lt. Tom Harney, Cpl. Michael Parris, Defendants-Appellees.
No. 90-5271.
United States Court of Appeals, Sixth Circuit.
June 20, 1990.

1
Before KRUPANSKY and NORRIS, Circuit Judges, and WENDELL A. MILES, Senior District Judge*.

ORDER

2
This matter is before the court upon consideration of certain appellees' motion to dismiss the appeal for lack of jurisdiction.  The appellant has not responded.


3
A review of the record indicates that the district court filed on September 15, 1989, an order granting summary judgment for defendants Harney and Parris.  The plaintiff appealed from the September 15, 1989, order.


4
Absent Fed.R.Civ.P. 54(b) certification, an order disposing of fewer than all the claims or parties involved in the action is not appealable.   Liberty Mut. Ins. Co. v. Wetzel, 424 U.S. 737, 742-45 (1976).  No 54(b) certification was made in the instant case.  The final decision of the district court has not been entered during the pendency of this appeal;  therefore, this court lacks jurisdiction.   See Gillis v. Department of HHS, 759 F.2d 565, 569 (6th Cir.1985).


5
It is ORDERED that the motion to dismiss the appeal be, and it hereby is, granted.  The appeal is dismissed for lack of jurisdiction.  Rule 8(a)(1), Rules of the Sixth Circuit.



*
 The Honorable Wendell A. Miles, Senior U.S. District Judge for the Western District of Michigan, sitting by designation